Acknowledgements
This communication is in response to applicant’s response filed on 06/26/2022.
Claims 1-20 have been amended. 
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:	
Regarding applicant’s arguments under Claim Rejections - 35 USC § 102(a)(1) that Haldenby (US 20170046698) does not teach or suggest “execute a smart contract to apply an asset data validation format to the asset data,” in amended claim 1, examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejections necessitated by the amendment to claim 1. Applicant makes similar arguments for claims 8 and 15, and examiner respectfully argues applicant’s arguments are moot for the same reasons listed above for claim 1.
Applicant argues dependent claims 2-7, 9-14, and 16-20 are allowable based on their dependence upon allowable base claims, and examiner respectfully argues applicant’s arguments are moot in light of the amendments made to claims 1, 8, and 15.
Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pratz (US 20200058176).

	Regarding Claims 1, 8, and 15, Pratz teaches receive asset data to be recorded on a blockchain of the blockchain network (Paragraphs 0033 and 0086 teach vehicle data is collected by a vehicle data interface, such as an OBD interface, a telematic interface, or an OEM interface; at operation 910, a block engine receives a vehicle request from the client (e.g. request generated by a vehicle, a request generated by a client using a web browser portal)); execute a smart contract to apply an asset data validation format to the asset data (Paragraphs 0028-0029, 0034, 0063, and 0089 teach a machine entity platform includes a hardware interaction management system that manages generating and updating a fingerprint access data for each of the plurality of hardware appliances; the fingerprint access data for a given hardware appliance is a value used to permit or deny interaction requests (e.g., service requests) over the hardware authentication network architecture; the hardware appliance tasks from which requests can be generated are specified in a smart contract that is managed by a blockchain; the smart contract specifies hardware appliance tasks that can be automatically or manually approved for completion (e.g., via a service provider of the hardware appliance); the hardware interaction management system analyzes the vehicle data stored in the database and generates fingerprint access data for the vehicle, which can be updated using new sensor data; each type of vehicle state data is analyzed using three elements, including (1) a granular value data score, which is the sum of all the granular data points multiplied by a weight for that data type, (2) a global warning running value, which is the quantity of times a risky occurrence is detected over a longer time/record span, or from multiple different types of sensor data, and (3) an error or rejection flag, which is a flag that can be triggered when a preconfigured condition is detected for that given state data point type; at operation 915, the block engine identifies a smart contract states and parameters, as discussed in FIG. 4B above); reject non-conforming asset data from being stored on the blockchain based on the execution of the smart contract (Paragraphs 0039, 0068, 0085 teach the peer simulates the request to determine whether the request complies with a smart contract managed by the peer; for example, the peer can identify what task is being requested (e.g., a service request, what type, what value) as well as authentication parameters provided by the client to determine whether the request should be rejected or approved; at each of the operations 805-825, if a global warning condition is met, then the global count data is updated, and if a flag condition is met for that state data type, then the flag data is updated; the global warning count data and the flag data can then be used to modify the generated aggregated score (decrement the granular data by 5,000 if a flag exists), or stored as separate values at operation (e.g., a tuple comprising: a granular score, global count value, and flag value) which can be used to grant or authorize different requests by the smart contracts on-chain; for instance, the smart contract can specify automatic rejection of a task if a global warning count surpasses a specified threshold, where the global warning count is analyzed as a data value separate from the granular score data; the global warning counter data and the rejection flag data is not used to modify the aggregated granular score data; instead, the fingerprint granular access value, the global warning count, and error flag data are stored as tuple or array at operation; smart contracts managed can specify conditions using the three fingerprint data items, such as authorize a certain request only if no flag data is set, or reject any transaction if the fingerprint access value is below some set threshold); and accept the asset data validated by the smart contract (Paragraphs 0041 and 0086 teach if the request conforms with the smart contract via simulation, the request is approved and the peer endorses the proposal by signing it; the endorsed proposal is then submitted by the client to an orderer; the orderer (e.g., a sub-module within hardware interaction management system, FIG. 1b ) can implement a pluggable consensus network; the orderer batches transactions and conveys the batched transactions to the peer for inclusion in the distributed ledger; at operation 920, the block engine processes the vehicle request based on the smart contract parameters and the fingerprint data generated for the vehicle; at operation 925, the block engine updates fingerprint access value database on the request being completed).
	Regarding Claim 1, Pratz teaches a resolver node of a blockchain network, the resolver node comprising: a memory storing one or more instructions; and a processor that when executing the one or more instructions (Paragraphs 0055-0056 teach FIG. 6 shows example functional engines of the hardware interaction management system; each functional component (e.g., engine) illustrated in FIG. 6 may be implemented using hardware (e.g., a processor of a machine) or a combination of logic (e.g., executable software instructions) and hardware (e.g., memory and processor of a machine) for executing the logic).
	Regarding Claim 8, Pratz teaches a method (Paragraph 0086 teaches an example method 900 for managing a vehicle request using a smart contract fingerprint access values for the vehicle).
	Regarding Claim 15, Pratz teaches a non-transitory computer readable medium comprising one or more instructions that when executed by a processor of a resolver node of a blockchain network (Paragraph 0126 teaches “MACHINE-READABLE MEDIUM” in this context refers to a component, a device, or other tangible media able to store instructions and data temporarily or permanently; the term “machine-readable medium” should be taken to include a single medium or multiple media (e.g., a centralized or distributed database, or associated caches and servers) capable of storing instructions for execution by a machine, such that the instructions, when executed by one or more processors of the machine, cause the machine to perform any one or more of the methodologies described herein).

Regarding Claims 2, 9, and 16, Pratz teaches all the limitations of claims 1, 8, and 15 above; and Pratz further teaches wherein the processor is further configured to: create an asset data validation format comprising a set of rules (Paragraphs 0043 and 0046 teach the smart contract corresponds to the logic rules agreed upon rules between the entities, where the transactional data is stored in two different databases, such as a world state database and the blockchain distributed ledger; the world state database holds the latest value of a hardware appliance asset in the architecture; the smart contract comprises a plurality of states including a pending state in which a given request is to be initially evaluated or waiting for revalidation, a hold state in which manual end-user inputs are required (e.g., manual approval of a request from an auto-mechanic user or a banking administrator), a reject state in which a request is rejected as failing to conform with the pre-configured terms of the smart contract, and an approve state in which the request is granted based on the interaction being requested and/or the fingerprint data).

Regarding Claim 3, 10, 17, Pratz teaches all the limitations of claims 1, 8, and 15 above; and Pratz further teaches wherein the processor is further configured to: acquire a version of the asset data validation format (Paragraphs 0064 and 0067-0068 teach assume the hardware appliance is a car with two types of data points used to generate the fingerprint access value: a VIN state value that analyzes the car's VIN data, and a fuel level state value that analyzes the car's fuel gauge readings; example method for generating fingerprint access data; the method is an example subroutine function that executes additional sub-routines to generate a plurality of vehicle fingerprint data points, which are combined to generate the fingerprint access value which is returned or otherwise stored in memory upon completion of the subroutine function; within each of operations 805-825 the granular value data is modified by a custom granular scheme for that data type (decrementing 1,500 for each anomalous VIN record), and at the end of operation 825, the five stored granular data values are combined at operation 835 to generate the fingerprint access value).

Regarding Claim 4, 11, and 18, Pratz teaches all the limitations of claims 3, 10, 17 above; and Pratz further teaches wherein the processor is further configured to: associate the accepted asset data with the version of the asset data validation format (Paragraphs 0034, 0066, 0086 teach the hardware interaction management system then analyzes the vehicle data stored in the database and generates fingerprint access data for the vehicle, which can be updated using new sensor data (e.g., periodically updated, updated in response to a service request, etc.); the block engine updates a block object for the vehicle, where the block object includes the fingerprint access data; each block object is identified by a block object identifier, which functions as a unique identifier for a given block object that tracks a given hardware appliance (e.g., vehicle); the block engine updates fingerprint access value database on the request being completed).

Regarding Claims 5, 12, and 19, Pratz teaches all the limitations of claims 4, 11, 18 above; and Pratz further teaches wherein the processor is further configured to: execute a transaction to record the accepted asset data with the version of the asset data validation format on the blockchain (Paragraph 0042 teaches the peer receives the batched transactions and can reconfirm that no changes have been made to the transactions (e.g., the read-write set in the transaction to be written to state have not been modified), and if no changes are made the peer records the transactions to the distributed ledger, e.g., blockchain and/or writes data to the state database for that vehicle or block object; in determining that the batched transactions are still valid, the peer revalidates the fingerprint data of from the client (e.g., accesses fuel gauge data to revalidate that refueling did occur) and then submits transactions to the blockchain upon revalidation).

Regarding Claims 7, 14, and 20, Pratz teaches all the limitations of claims 1, 8, and 15 above; and Pratz further teaches wherein the processor is further configured to: tag the rejected asset data as non-compliant (Paragraphs 0068 and 0085 teach at each of the operations 805-825, if a global warning condition is met, then the global count data is updated, and if a flag condition is met for that state data type, then the flag data is updated; the global warning count data and the flag data can then be used to modify the generated aggregated score (decrement the granular data by 5,000 if a flag exists), or stored as separate values (e.g., a tuple comprising: a granular score, global count value, and flag value) which can be used to grant or authorize different requests by the smart contracts on-chain; the smart contract can specify automatic rejection of a task if a global warning count surpasses a specified threshold, where the global warning count is analyzed as a data value separate from the granular score data; the global warning counter data and the rejection flag data is not used to modify the aggregated granular score data; the fingerprint granular access value, the global warning count, and error flag data are stored as tuple or array at operation; smart contracts managed by the architecture can specify conditions using the three fingerprint data items, such as authorize a certain request only if no flag data is set, or reject any transaction if the fingerprint access value is below some set threshold).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pratz (US 20200058176) in view of Haldenby (US 20170046698).

Regarding Claims 6 and 13, Pratz teaches all the limitations of claims 1 and 8 above; however, Pratz does not explicitly teach wherein the instructions further cause the processor to record the rejecting of the non-conforming asset data on the blockchain.
Haldenby from same or similar field of endeavor teaches wherein the instructions further cause the processor to record the rejecting of the non-conforming asset data on the blockchain (Paragraph 0153 teaches the system may perform operations that generate one or more additional ledger blocks of the accessed hybrid blockchain ledger data structures to record the performance of the identified conditional actions and the cancellation of the non-conforming transaction initiated by user; for example, the system may generate transaction data that identifies, among other things, the non-conforming transaction, the transaction parties (e.g., user 110 and the other contractor), one or more transaction parameters (e.g., an amount of the initiated transfer, etc.), one or more of the imposed restrictions, one or more of the transaction parameters that conflicts with corresponding ones of the imposed restrictions (e.g., a conflict between the other contractor and a permissible transaction partner identified by user 108), and/or one or more of the conditional actions performed by system).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Pratz to incorporate the teachings of Haldenby for the instructions to further cause the processor to record the rejecting of the non-conforming asset data on the blockchain.
There is motivation to combine Haldenby into Pratz because the base invention is improved by recording, tracking, and publicly monitoring the location, performance, usage, and/or status of connected devices when the asset data is erroneous (Haldenby Paragraph 0119).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Covaci et al. (US 20200366492) teaches distributed ledger technologies such as consensus-based blockchains. Computer-implemented N methods for reducing arithmetic circuits derived from smart contracts are described. The invention is implemented using a blockchain network, which may be, for example, a Bitcoin blockchain. A set of conditions encoded in a first programming language is obtained. The set of conditions is converted into a programmatic set of conditions encoded in a second programming language. The programmatic set of conditions is precompiled into precompiled program code. The precompiled program code is transformed into an arithmetic circuit. The arithmetic circuit is reduced to form a reduced arithmetic circuit, and the reduced arithmetic circuit is stored.
Dings et al. (US 20210082061) teaches a system, apparatus and method maximize the accuracy of semi-static data employed by market participants. In various embodiments, a precise definition of multiple reference data elements is stored, and for a given reference data element, a determination is made as to how much of the definition each of a plurality of stakeholders knows about the reference data element, and what the strict logical relationships are between these knowledge limitations. Based on that determination, the reference data element is monitored over time, and a determination is made as to which stakeholder must supply, confirm, challenge or reject which portion of information about the reference data element, and at what time. In various embodiments, each reference data element is defined using automated business logic, and the automated business logic also orchestrates the system processes, resulting in an unmodifiable ledger of all actions taken, all data added, modified or removed, to thereby make the resulting data available to those needing it to proceed with a financial transaction.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:30 pm CST (M-Th).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P.J./Examiner, Art Unit 3685       
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685